PER CURIAM.
Pedro Diaz-Perna appeals an order denying unemployment compensation benefits. We affirm.
Under the unemployment compensation law, an employee is disqualified for benefits when “he or she has voluntarily left his or her work without good cause attributable to his or her employing unit .... ” § 443.101(l)(a), Fla. Stat. (2001). In this case the appellant quit his employment because he believed he was going to be terminated or have his salary reduced. Under the unemployment compensation law, that constitutes voluntarily leaving the employment without good cause attributable to the employing unit. Id. Thus, unemployment benefits were correctly denied under the applicable statute.
Affirmed.